Citation Nr: 1728379	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 2003 to December 2004, with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an  August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional lay and medical evidence along with a waiver of RO initial consideration of that evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.   Virtual VA contains additional VA treatment records and copies of the May 2012 VA thoracolumbar spine examination report, x-ray report, and medical opinion.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's lumbar spine disorder is related to active service. 

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that his low back disorder is the result of wearing, carrying, lifting, and moving heavy communications equipment during his deployment to Iraq.   See e.g. Board hearing transcript at 4.   

The Board finds that the evidence of record supports a grant of service connection for a lumbar spine disorder.  A May 2012 VA examination report reveals that the Veteran is diagnosed as having degenerative arthritis of the thoracolumbar spine. 
In addition, the record contains private medical opinions linking the Veteran's lumbar spine disorder to his active service.  Notably, in a February 2017 statement, Dr. K.L. (initials used to protect privacy) opined that the Veteran's lumbar spine complaints were caused and exacerbated by prolonged and repetitive extreme load carrying of anywhere from a minimum of 50 percent up to a possible 200 percent body weight load during service.  She further stated that this is considered an "excessive load weight for the spine during standing, but during combat actions requiring quick movements in any direction, it can only be reasoned that it would cause injury to the spine."  Prior to rendering her opinion, Dr. K. L. noted that she had reviewed the Veteran's medical records, which included, inter alia, a positive private nexus opinion from Dr. P.L., dated July 2013, and the Veteran's service treatment records.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  The Board notes that there is evidence against the claim insofar as May 2012 and October 2013 VA examiners opined that the Veteran's current low back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.   In so finding, the examiners reasoned that there was a lack of documentations in the Veteran's service treatment records showing complaints, symptoms, or diagnoses related to chronic low back pain.  However, a review of the Veteran's service treatment records shows that the Veteran indeed noted that he experienced back pain during active service.  Specifically, he reported that he had back pain during his deployment to Iraq on his November 2004 post-deployment health assessment.  In addition, on his November 2004 Report of Medical Assessment, the Veteran noted that he had back pains from injury during active duty for which he did not seek medical care.  Finally, an October 2005 Army reserve medical record indicated that the Veteran was placed on temporary physical profile for low back pain due to heavy lifting.  Hence, the VA examiners' opinions do not appear to be based on an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

Given the in-service documentation of low back pain, the Veteran's competent and credible statements regarding the onset and continuity of his low back symptoms since service, and the February 2017 private medical opinion, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spine disorder is related to his military service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a lumbar spine disorder is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for a lumbar spine disorder is granted. 



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


